Citation Nr: 0004428	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  95-22 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.  Entitlement to service connection for esophagitis.

2.  Entitlement to service connection for a nasal disability.

3.  Entitlement to service connection for disability 
manifested by dizzy spells.

4.  Entitlement to service connection for disability 
manifested by swelling of the eyelids.

5.  Entitlement to an increased rating for status post L4-5 
laminectomy and L4-S1 fusion, currently evaluated as 20 
percent disabling. 


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active service from October 1985 to February 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 1995 and June 1996 decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  

The veteran initially disagreed with the denial of service 
connection for disability manifested by sore throats.  
However, in a signed statement, received in July 1995, he 
withdrew his appeal for service connection for disability 
manifested by sore throats.  Therefore, this issue is no 
longer before the Board.

In a June 1995 statement the veteran inquired as to why a 
consistent ringing in his ears was not considered in a May 
1995 RO decision.  The Board construes this as a claim for 
entitlement to service connection for tinnitus.  The issue of 
entitlement to service connection for tinnitus is referred to 
the RO for its consideration.

The issue of entitlement to an increased rating for low back 
disability is the subject of the remand portion of this 
decision.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
esophagitis is not plausible.

2.  The claim of entitlement to service connection for a 
nasal disability is not plausible.

3.  The claim of entitlement to service connection for 
disability manifested by dizzy spells is not plausible.

4.  The claim of entitlement to service connection for 
disability manifested by swelling of the eyelids is not 
plausible.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
esophagitis is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The claim of entitlement to service connection for a 
nasal disability is not well grounded.  38 U.S.C.A. 
§ 5107(a).

3.  The claim of entitlement to service connection for 
disability manifested by dizzy spells is not well grounded.  
38 U.S.C.A. § 5107(a).

4.  The claim of entitlement to service connection for 
disability manifested by swelling of the eyelids is not well 
grounded.  38 U.S.C.A. § 5107(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question is whether the veteran's claims of 
entitlement to service connection are well grounded under 
38 U.S.C.A. § 5107(a).  A well-grounded claim is a plausible 
claim that is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  There must be more than a mere allegation, the claim 
must be accompanied by evidence that justifies a belief by a 
fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Moreover, 
where a determinative issue involves a diagnosis or medical 
causation, competent medical evidence to the effect that the 
claim is plausible is required. Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  For the veteran's claim to be well grounded, 
there must be evidence both of a current disability and of an 
etiological relationship between that disability and service.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Brammer v. 
Derwinski. 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

In October 1997 the Board remanded the appeal so that the 
veteran might be afforded the opportunity to appear for a 
hearing before a member of the Board at the RO.  By official 
letter, dated in January 1998, and directed to the address 
supplied by the veteran in August 1997, inquiry was made of 
the veteran with respect to his request for a hearing.  The 
veteran did not respond and there is no indication that that 
letter was ever returned.  By official letter, dated in April 
1999 and directed to the same address, the veteran was 
informed that a hearing had been scheduled in June 1999.  
Although a subsequent reminder letter, dated in May 1999 and 
addressed to the same address, was returned, there is no 
indication that the April 1999 letter was ever returned and 
the veteran did not report for the hearing.  Therefore, the 
Board concludes that the veteran has been afforded all 
appropriate due process with respect to his request for a 
hearing before a member of the Board at the RO. 

Service medical records reflect that the veteran was seen 
with complaints regarding his eyelids in 1988 and 1989.  The 
assessment included urticaria and swelling.  The veteran was 
also seen with sinus complaints.  A November 1988 service 
medical record reflects an assessment including rule out 
sinusitis.  In February 1995 the veteran was seen with 
complaints of dizziness.  The assessment included dizziness 
of questionable etiology.  Service medical records, including 
the report of the veteran's January 1995 service separation 
examination do not reflect any findings with respect to 
esophagitis or any chronic disability relating to swelling of 
the eyelids, nasal problems, or dizzy spells.  The report of 
his January 1995 service separation examination reflects that 
his sinuses and eyes were normal and did not indicate any 
other pertinent findings with respect to his current claims 
for service connection.

The report of an April 1995 VA general examination does not 
reflect any pertinent diagnoses.  Private treatment records, 
dated in May 1995, reflect that the veteran had 
gastroesophageal reflux disease that appeared chronic.  They 
indicate that the veteran had been in good health until a few 
days previous when he noted worsening heartburn and painful 
swallowing.  He reported having lost 8 pounds in the previous 
10 days. 

Reports of August 1995 VA examinations, reflect the veteran's 
complaints with respect to swelling of the eyelids and 
dizziness.  The diagnoses included possible angioneurotic 
edema of the eyes and possible labyrinthitis.  

Service connection may be established for disability 
resulting from  personal injury suffered or disease 
contracted in line of duty or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1999)

In order for the veteran's claims of service connection to be 
well grounded, there must be competent medical evidence 
indicating that he currently has the disabilities and that 
they are related to active service.  The competent medical 
evidence indicates that the veteran does have 
gastroesophageal reflux disease, but there is no competent 
medical evidence that it existed during service or that his 
currently manifested gastroesophageal reflux disease is 
related to active service.  There is no competent medical 
evidence that the veteran currently has a chronic nasal 
disability.  The competent medical evidence reflects that he 
may possibly have angioneurotic edema of the eyes and that he 
may possibly have labyrinthitis.  However, there is no 
competent medical evidence that indicates that he definitely 
has either of these conditions or that either angioneurotic 
edema of the eyes or labyrinthitis are related to his active 
service.  The veteran has offered testimony and statements 
that are presumed credible for purposes of this decision, but 
he is not qualified, as a lay person to establish a medical 
diagnosis or show a medical etiology merely by his own 
assertion, and such matters require medical expertise. See 
Grottveit and Espiritu.  Further, the veteran has indicated 
that Dr. Asif Azeen has informed him that his 
gastroesophageal reflux disease had existed for two years 
when it was discovered, but a layman's account, filtered as 
it was through a layman's sensibilities, of which a doctor 
purportedly said is simply too attenuated and inherently 
unreliable to constitute medical evidence. Robinette v. 
Brown, 8 Vet. App. 69 (1995).  The Board therefore concludes 
that without the requisite competent medical evidence 
indicating that the veteran currently has the above-discussed 
disabilities and that they are related to active service, his 
claims of entitlement to service connection for these 
disabilities are not well grounded.  Caluza.

Although the Board has disposed of the claims of entitlement 
to service connection for the above-discussed disabilities on 
grounds different from that of the RO, that is, whether the 
veteran's claims are well grounded rather than whether he is 
entitled to prevail on the merits, the veteran has not been 
prejudiced by the Board's decision.  In assuming that the 
claims are well grounded, the RO accorded the veteran greater 
consideration than his claims warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

The Board views this discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for claims for disability compensation for the above-
discussed disabilities.  Robinette v. Brown, 8 Vet. App. 69 
(1995).


ORDER

Evidence of a well-grounded claim for service connection for 
esophagitis not having been submitted, the appeal with 
respect to this issue is denied.

Evidence of a well-grounded claim for service connection for 
a nasal disability not having been submitted, the appeal with 
respect to this issue is denied.

Evidence of a well-grounded claim for service connection for 
disability manifested by dizzy spells not having been 
submitted, the appeal with respect to this issue is denied.

Evidence of a well-grounded claim for entitlement to service 
connection for disability manifested by swelling of the 
eyelids not having been submitted, the appeal with respect to 
this issue is denied.


REMAND

The report of the veteran's January 1995 service separation 
examination reflects that he had decreased range of motion of 
the spine.  The report of an April 1995 VA general medical 
examination indicates that there was tenderness on flexion 
and extension.  It also notes scars on the back as well as 
that the veteran's straight leg raising was positive on the 
right at 45 degrees and on the left at 60 degrees.  However, 
the competent medical evidence does not reflect the veteran's 
range of motion of the low back.

In light of the above, the case is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran and 
request that he identify all postservice 
treatment that he has received for his 
service-connected low back disability.  
The RO should attempt to obtain copies of 
all records identified by the veteran 
relating to treatment of his low back 
since service.

2.  Then, the RO should arrange for a VA 
examination of the veteran's low back to 
determine the nature and extent of his 
service-connected status post L4-5 
laminectomy and L4-S1 fusion.  All 
indicated studies should be performed and 
all findings reported in detail.  The 
claims files should be made available to 
the examiner for review.  The examiner 
should identify all symptoms that are 
related to the veteran's service-
connected status post L4-5 laminectomy 
and L4-S1 fusion, including setting forth 
in degrees of excursion, any limitation 
of motion of the low back.  The examiner 
is also requested to:  (1) express an 
opinion as to whether pain that is 
related to the veteran's service-
connected low back disability does 
significantly limit the functional 
ability of the low back during flare-ups, 
or when the low back is used repeatedly 
over a period of time, and express the 
determinations, if feasible, in terms of 
additional loss of range of motion due to 
pain on use or during flare-ups; (2) 
determine whether as a result of the 
service-connected low back disability, 
the low back exhibits weakened movement, 
excess fatigability, or incoordination, 
and express these determinations, if 
feasible, in terms of the additional loss 
of range of motion due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner is also 
requested to identify any scars related 
to the veteran's service-connected low 
back disability.  With respect to any 
identified scar the examiner should 
indicate whether or not they are 
superficial, poorly nourished, have 
repeated ulceration, are tender and 
painful on objective demonstration or 
limit the function of any part.  A 
complete rationale should be provided for 
any opinion offered.

3.  Then, the RO should undertake any 
further indicated development and 
readjudicate the issue currently 
remaining on appeal, taking into account 
38 C.F.R. §§ 4.40, 4.45 (1999); 
VAOPGCPREC 36-97; and DeLuca v. Brown, 
8 Vet. App. 202 (1995); where applicable.

4.  If the benefit sought on appeal is 
not granted to the veteran's satisfaction 
or if a timely notice of disagreement is 
received with respect to any other 
matter, the veteran should be provided a 
supplemental statement of the case on all 
issues in appellate status and afforded 
the appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

Error! Not a valid link.

